Citation Nr: 0217308	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-02 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of both feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.  

The current appeal arose from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  

The RO denied entitlement to service connection for frozen 
feet.

The veteran provided testimony in support of his claim 
before a Hearing Officer at the RO in August 1999, and 
before the undersigned Member of the Board of Veterans' 
Appeals (Board) in August 2002; transcripts of both these 
hearings are of record. 


FINDINGS OF FACT

1.  A chronic acquired foot disorder to include frostbite of 
the feet was not shown in service, nor was any foot disorder 
shown until many years after service.

2.  The probative, competent evidence of record does not 
link any post service bilateral foot disorder to service on 
any basis.


CONCLUSION OF LAW

Residuals of frostbite of the feet were not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran claims that he should be granted service 
connection for a bilateral foot disability as this condition 
was incurred coincidentally with exposure to frostbite 
during his military service.  He adds, as shown as part of 
the hearing transcripts of records, that he was treated in 
Germany in the winter of 1953 when serving with the 39th 
Infantry Division.  

In August 1998, the National Personnel Records Center (NPRC) 
responded to a RO request for the veteran' service medical 
records (SMRs) that no medical records were available 
because of the fire at the NPRC.  

The RO subsequently submitted the veteran's NA Form 13055.  
The form advised the veteran that his records were not 
available, and that more information was needed to allow for 
searches of alternate record sources.  The RO in 1999 
specifically requested the NPRC to search for clinical 
records from the 39th Infantry Regiment, 9th Army, and 169th 
Infantry, Company B, 2nd Platoon, 9th Army.  Ultimately, 
morning reports from 1953 and 1954 were added to the record.  
These documents do not reflect complaint of or treatment for 
frozen feet.  They do show that he was diagnosed with a 
sinus condition in 1953.  

Attempts to obtain records from a private physician who the 
veteran said had treated him postservice for frostbite 
residuals were unsuccessful.  

Of record is a statement by CF (initials) from September 
1999.  He reported that he had known the veteran before and 
after service.  He recalled that the veteran had foot 
problems after his return from service.  He also remembered 
that the veteran related his problems to exposure to the 
cold in Germany.  

The veteran's wife, in a September 1999 statement, recalled 
that the veteran told her that his feet bothered him.  His 
feet always seemed to be cold in cool weather.  She recalled 
that she had received a letter from him when he was in 
service relating to her that he had foot problems as a 
result of cold exposure.  He did not want her to tell his 
mother.  

Postservice VA treatment records from 1998 through 1999 
reflect that the veteran gave a history of cold exposure to 
the feet during service.  His complaints included numbness 
and blue feet in the cold, fungal disease of the toe nails, 
and ankle edema.  He wore thick socks year round.  Following 
examination in July 1998, the diagnoses included frozen feet 
with residual sensory neuropathy.  Subsequent records show 
additional treatment for mycotic nails and onychomycosis of 
the toes and feet.  

In an April 2001 statement, a VA staff podiatrist reported 
that the veteran had been treated by the Podiatry service 
for painful and thickened fungal toe nails.  The examiner 
noted that the veteran had related a history of having been 
exposed to frostbite during service.  The examiner opined 
that frost bite of the feet could contribute to 
onychomycosis - a condition that required regular treatment.  

At personal hearings in August 1999 and August 2002, the 
veteran provided testimony in support of his claim.  He 
asserted that he was treated for frostbite residuals of the 
feet in Germany in 1953.  He was treated at a first aid 
station in the field.  He had experienced problems with his 
feet ever since to include athletes foot.  The severity of 
his condition increased in cold weather, and his feet were 
sensitive to touch.  
Criteria 

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002);  38 C.F.R. § 3.303 (2002)..

Notwithstanding, service connection may be granted for 
disease that is diagnosed after discharge from military 
service, when all of the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

The United States Court of Appeals for Veterans Claims 
(CAVC) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic".  When 
the disease entity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
held that VA cannot assist in the development of a claim 
that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Therefore, the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has 
been provided with notice of what is required to 
substantiate his claim.  The RO, through its issuance of its 
rating decisions, statement of the case, and associated 
correspondence, has given the veteran notice of the 
requirements for a favorable decision as to his claim.  

That is, he was provided with notice of the regulations 
pertaining to the disability at issue, a rationale of the 
denial, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

Such notice satisfies the duty to notify requirement that 
the RO notify the veteran as to which portion of the 
evidence is to be provided by him and which is to be 
provided by VA, as it indicated that the veteran could 
submit the evidence himself or have the RO obtain it for 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Although the RO has not provided notice of the VCAA or 
adjudicated his claim with this law in mind, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time, because the procedural actions of the RO are in 
essential agreement with and adhere to the mandates of this 
new law with respect to the duty to notify and the duty to 
assist the veteran in the development of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002);  66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  It is noted that the veteran's SMRs were 
apparently destroyed in the 1973 fire at the NPRC.  Where 
the veteran's SMRs are lost or destroyed, the Board's 
obligation to explain its findings and conclusions is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  In such cases where service records have been lost 
or destroyed, the Board is under a duty to advise the 
veteran of alternative forms of evidence that can be 
developed to substantiate the claim.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Dixon v. Derwinski, 3 Vet. App. 261, 
263 (1992).

The Board finds that the RO has satisfied the heightened 
duty to assist in attempting to obtain the veteran's SMRs.

The record reflects that the RO sent a request for all 
available service medical and clinical records to the NPRC.  
The veteran was notified by the RO of the possibility that 
his military records were damaged or destroyed by the 1973 
fire at the NPRC.  They provided him with a NA Form 13055 to 
provide more specific information concerning his inservice 
injuries so that alternative sources could be searched for 
his SMRs.  They also provided him VA Forms 21-4138 for the 
release of other medical records.

The RO subsequently submitted the veteran's NA Form 13055.  
This form advised the veteran that his records were not 
available, and that more information was needed to allow for 
searches of alternate record sources.  The veteran reported 
the nature of his injury, the unit he was in when they 
occurred, and reported that he served with the 39th Infantry 
Regiment, 9th Army, and 169th Infantry, Company B, 2nd 
Platoon, 9th Army.  Subsequently added to the record were 
morning reports from 1953 and 1954, none of which documented 
frostbite or treatment therefor.  

Additionally, the record reflects that attempts were made to 
obtain records of a private physician who the veteran said 
had treated him after service.  Requests were for these 
records were unsuccessful.  

In light of the above, the Board concludes that the RO 
satisfied its obligation to the veteran by placing him on 
notice of the need for alternative sources of supporting 
evidence and by undertaking a "reasonably exhaustive search" 
for such evidence.  See Layno, 6 Vet. App. 465, 469 (1994).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5103, 5103A, 5107 (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has 
been significantly changed during the course of the appeal.  
As a result, the Board has considered the applicability of 
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).

In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that he is 
not prejudiced by its consideration in the first instance of 
his claim pursuant to this new law.  As set forth above, VA 
has already met all obligations to the appellant under this 
new law.  

Moreover, the veteran has been afforded the opportunity to 
submit evidence and argument on the merits of this issue on 
appeal, and has done so.  He also provided oral testimony 
before RO personnel and before the undersigned Member of the 
Board via a video conference with the RO.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of 
his claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring the matter simply for initial consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F. 3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Having determined that the duty to assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. 
App. 341, 345 (1999) (Observing that in case where the 
claimant was also a physician, and therefore a medical 
expert, the Board could consider the appellant's own 
personal interest); citing Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding "may affect the credibility of 
testimony it does not affect competency to testify." 
(citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical 
evidence of a nexus between the claimed inservice injury or 
disease and a current disability.  See Hickson, supra.

As was discussed above, the veteran's SMRs have been 
destroyed and all avenues in locating such records have been 
exhausted.  Where the veteran's SMRs are lost or destroyed, 
the Board's obligation to explain its findings and 
conclusions is heightened.  O'Hare, supra.  

The veteran has essentially asserted that the disability he 
is claiming on appeal stemmed from inservice exposure to the 
cold.  However, after a careful review of the evidence of 
record, the Board is of the opinion that a preponderance of 
the evidence is against the veteran's claim for service 
connection of a frostbite of the feet.  

In this case, there is no evidence of the precise time of 
onset of bilateral foot problems other than the first 
postservice clinical documentation in 1998.  This was over 
40 years after service, although the veteran has 
consistently reported that he was exposed to the cold during 
service in 1953.  

The medical records on file are of no probative value to 
show that a bilateral disorder of the feet was a chronic 
disease in service.  38 C.F.R. § 3.303(b) (2002).  Absent 
evidence of the condition noted in service, there cannot be 
evidence of continuity of symptomatology with such a 
condition.  38 C.F.R. § 3.303(b) (2002). All of the 
evidence, including that pertinent to service, does not show 
that bilateral foot disorders first diagnosed many years 
after service were incurred or aggravated in service.  38 
C.F.R. § 3.303(d) (2002).  Likewise, the evidentiary record 
is not shown to indicate that there are any relevant medical 
records which have not been obtained by VA which would 
provide a showing of a causal connection, or nexus, between 
his bilateral foot disorders and his period of service.

As previously indicated, the veteran has also proffered his 
own medical opinion that his current problems associated 
with his feet occurred as a direct result of his incurring 
frostbite during his period of service.  That is a medical 
opinion beyond his competence.  Lay opinions are cognizable 
as evidence only within their competence, which does not 
extend to matters requiring medical expertise such as the 
cause of medical conditions.  Espiritu v. Derwinski, 2 Vet 
App. 492 (1992).  

The veteran is not shown to have medical expertise, and the 
Board does not find his medical opinion competent on the 
issue currently on appeal.  This doctrine espoused by the 
CAVC also applies to persons other than the veteran who, as 
in this case, submitted lay statements.  Consequently, the 
lay assertions proffered by the both the veteran and others 
of record do not provide any element of the evidence that 
permits a finding of service connection by application of 
any of the regulations discussed above.  Significantly, it 
is noted that a VA podiatrist opined in a 2001 statement 
that frostbite of the feet could contribute to 
onychomycosis.  Such opinion does not link the post service 
diagnosed foot disorders to service.  Additional medical 
opinion of record diagnosing neuropathy as a residual of 
frostbite is predicated on the veteran's subjectively 
medical history which is not supported by the evidentiary 
record particularly service medical records.  The veteran's 
claim fails as there simply is no evidence of inservice 
treatment for foot disorders and no postservice treatment 
for over 40 years.  

The Board again notes it awareness of its heightened 
responsibility to explain its reasons and bases and to 
consider the benefit of the doubt in cases where, as in this 
case, it is shown that a portion of the veteran's service 
medical records are unavailable due evidently to destruction 
in the 1973 fire at the NPRC, see O'Hare, supra; however, in 
the absence of competent medical evidence showing a nexus 
between his claimed bilateral feet problems and his military 
service in the 1950's, there is simply no adequate basis 
upon which to predicate a grant of entitlement to service 
connection.

Based upon the evidence of record, the Board finds 
entitlement to service connection for a bilateral foot 
disability is not warranted.  When all the evidence is 
assembled VA is then responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  As no competent evidence is of record which 
establishes a relationship between a currently diagnosed 
disorder of the feet and the veteran's period of service and 
the preponderance of the evidence is against the claim, the 
Board finds entitlement to service connection for a 
bilateral foot disorder must be denied.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  


ORDER

Entitlement to service connection for residuals of frostbite 
of the feet is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

